Name: Commission Regulation (EEC) No 3041/84 of 30 October 1984 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 * 1 . 11 . 84 Official Journal of the European Communities No L 288/9 COMMISSION REGULATION (EEC) No 3041/84 of 30 October 1984 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in ' regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 2 November 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 October 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26 . (2) OJ No L 101 , 13 . 4. 1984, p . 25 . No L 288/ 10 Official Journal of the European Communities 1 . 11 . 84 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 ) 07.01-15 J 07.01 All New potatoes 1601 288,31 78,66 241,24 25,68 48241 88,73 20,95 1.12 ex 07.01-21 1 ex 07.01-22 f ex 07.01 B I Broccoli 4419 795,78 217,13 665,87 70,89 133154 244,91 57,82 1.14 07.01-23 07.01 B II White cabbages and red cabbages 804 144,90 39,53 121,24 12,90 24246 44,59 10,52 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1466 262,45 72,44 222,05 23,50 44940 81,74 19,54 1.20 07.01-31 1 07.01-33 | 07.01 D I Cabbage lettuce 5074 913,68 249,30 764,52 81,39 152881 281,19 66,39 1.22 ex 07.01-36 ex 07.01 D II Endives 1469 263,40 71,68 220,61 23,40 44361 80,88 19,13 1.28 07.01-41 I 07.01-43J 07.01 F I Peas 19893 3 554,23 982,37 3009,54 316,31 605388 1 107,01 258,05 1.30 07.01-45 07.01-47 | 07.01 F II Beans (of the species Phaseolus) 4191 750,38 207,12 634,85 67,19 128489 233,71 55,86 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1620 290,60 79,38 243,84 25,85 48828 89;i8 20,73 1.40 ex 07.01-54 ex 07.01 G II Carrots 840 151,46 41,41 127,12 13,48 ' 25423 46,67 10,96 1.50 ex 07.01-59 ex 07.01 G IV Radishes 2741 492,12 134,23 411,78 43,75 83089 151,30 35,47 1.60 07.01-63 ex 07.01 H Onions (other than sets) 390 69,85 19,28 59,09 6,25 11961 21,75 5,20 1.70 07.01-67 ex 07.01 H Garlic 2732 489,23 135,03 413,91 43,80 83771 152,37 36,42 1.74 ex 07.01-68 ex 07.01 IJ Leeks 897 159,65 43,71 134,75 14,19 27018 49,30 11,27 1.80 07.01 K Asparagus : ll ll 1.80.1 ex 07.01-71  green 20408 3653,44 1 008,43 3 090,97 327,15 625585 1 137,89 272,00 1.80.2 ex 07.01-71  other 6529 1 172,23 320,15 982,70 104,48 197082 360,68 84,33 1.90 07.01-73 07.01 L Artichokes 4036 725,19 197,30 606,81 64,45 122225 222,52 52,45 1.100 07.01-751 07.01-77 07.01 M Tomatoes 1701 304,54 84,06 257,65 27,27 52147 94,85 22,67 1.110 07.01-81 1 07.01-82 J 07.01 PI Cucumbers 3075 550,54 151,96 465,78 49,30 94270 171,47 40,98 1.112 07.01-85 07.01 Q II Chantarelles 39816 7113,98 1 966,27 6023,74 633,12 1 211 715 2215,74 516,49 1.118 07.01-91 07.01 R Fennel 1752 314,71 85,84 263,33 27,98 53136 96,76 22,68 1.120 07.01-93 07.01 S Sweet peppers 2220 397,54 109,73 336,34 35,59 68072 123,81 29,59 1.130 07.01-97 07.01 T II Aubergines 3884 695,48 191,97 588,41 62,27 119089 216,61 51,77 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 2775 496,83 137,13 420,34 44,49 85073 154,74 36,98 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 1702 305,84 83,21 255,91 27,18 51546 93,84 22,12 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 3617 647,52 178,73 547,83 57,98 110876 201,67 48,20 2.10 08.01-31 ex 08.01 B Bananas, fresh 2531 453,1 1 125,06 383,35 40,57 77586 141,12 33,73 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 3014 533,71 147,70 450,27 47,65 89453 165,59 37,38 2.30 ex 08.Q1-60 ex 08.01 D Avocados, fresh 5313 951,24 262,56 804,79 85,18 162883 296,27 70,82 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 13340 2388,13 659,17 2020,46 213,85 408 923 743,80 177,79 2.50 08.02 A I Sweet oranges, fresh : \ l 2.50.1 08.02-02 " 08.02-06 08.02- 12  Sanguines and semi-sanguines 2066 372,05 101,51 31 1,31 33,14 62253 1 14,50 27,03 08.02- 16 1 . 11 . 84 Official Journal of the European Communities No L 288/ 11 Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 2.50.3 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese , Shamoutis, Ovalis, Trovita and Hamlins  others 1718 2797 307,63 499,88 84,91 138,16 260,27 423,27 27,54 44,48 52676 85145 95,81 155,69 22,90 36,29 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids , fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 2970 531,75 146,77 449,88 47,61 91052 165,61 39,58 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 3205 576,05 158,98 488,11 51,34 97928 179,14 41,40 2.60.3 08.02.28 08.02 B I  Clementines 1962 353,57 96,94 297,45 31,42 59 827 109,20 25,63 2.60.4 08.02-34 1 08.02-37 | ex 08.02 B II  Tangerines and others 4058 726,59 200,55 614,73 65,06 124416 226,30 54,09 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 2063 369,40 101,96 312,53 33,07 63253 115,05 27,50 2.80 ex 08.02 D Grapefruit, fresh : l - 2.80.1 ex 08.02-70  white 2473 442,85 122,23 374,67 39,65 75831 137,93 32,97 2.80.2 ex 08.02-70  pink 2844 509,22 1 40,55 430,82 45,60 87 195 158,60 37,91 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 8659 1550,13 427,87 1 311,48 138,81 265432 482,80 115,40 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 1848 330,92 91,34 279,97 29,63 56664 103,06 24,63 2.95 08.05-50 08.05 C Chestnuts 3193 566,65 156,35 477,79 50,45 94722 175,75 39,56 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 1511 270,59 74,68 228,93 24,23 46333 84,27 20,14 2.1 HO 08.06-33 \ \ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 1797 321,72 88,80 272,19 28,80 55089 100,20 23,95 2.120 08.07-10 08.07 A Apricots 1967 354,35 97,29 298,45 31,53 60273 109,79 25,69 2.130 ex 08.07-32 ex 08.07 B Peaches 2712 489,11 133,68 410,56 43,49 82037 150,94 35,18 2.140 ex 08.07-32 ex 08.07 B Nectarines 4025 723,45 199,67 613,00 64,47 122984 224,97 51,99 2.150 08.07-51 1 08.07-55 | 08.07 C Cherries 2803 504,88 137,76 422,46 44,97 84480 155,38 36,68 2.160 08.07-71 1 08.07-75 | 08.07 D Plums 1945 348,29 96,13 294,67 31,18 59639 108,48 25,93 2.170 08.08-11 1 08.08-15 08.08 A Strawberries 4512 810,15 221,27 679,17 72,21 136208 249,27 58,28 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 3329 591,82 163,87 502,64 52,82 101773 184,63 43,45 2.180 08.09-11 ex 08.09 Water melons 540 96,52 26,68 81,73 8,59 16441 30,06 7,00 2.190\ex 08.09 Melons (other than water melons : \ 2.190.1 ex 08.09-19  elongated 1241 222,33 61,37 188,10 19,91 38071 69,24 16,55 2.190.2 ex 08.09-19\  other 4866 871,19 240,46 737,06 78,01 149175 271,34 64,86 2.195 ex 08.09-90 ex 08.09 Pomegranates 2687 481,16 132,81 407,08 43,08 82390 149,86 35,82 2.200 ex 08.09-90 ex 08.09 Kiwis 11820 2 116,06 584,08 1 790,28 189,48 362336 659,06 157,54 2.202 ex 08.09-90 ex 08.09 Khakis 15089 2710,84 737,54 2268,30 240,93 456889 831,81 196,06 2.203 ex 08.09-90 ex 08.09 Lychees 19624 3 535,23 970,70 2 977,52 314,63 601320 1 095,40 256,32